DETAILED ACTION
Claims 1, 14 and 19 have been amended.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2022 has been acknowledged and considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 (see applicant’s remarks; pages 9 and 10) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, Burriesci is no longer relied upon in the rejection.  Instead, the examiner has introduced Joshi, as shown in the rejection below.
Applicant’s arguments with respect to claims 8, 9, and 15 in view of their dependency upon claims 1 and 14 (see applicant’s remarks; pages 12 and 13) have also been considered but are moot because of the new ground of rejection.

The examiner submits that the applicant’s arguments with respect to claims 16, 19 and 20 (see applicant’s remarks; pages 10 and 11) do not constitute a complete reply to the office action, and therefore do not comply with 37 CFR 1.111 (b) and (c) because they do not specifically point out how the language of the claims patentably distinguishes them from the references and do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references.  
In particular, the applicant merely recites the limitations of the claims and then states that the reference(s), alone or in combination, does not teach the limitations without specifically pointing out the differences between the claim limitations and the reference.
Nonetheless, the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Regarding claims 1, 3, 5, and 7, the claims recite alternative language, i.e. using the term “or”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blount et al. (U.S. 2014/0025338 A1) in view of Tessiore et al. (U.S. 10,178,206 B2) (both are applicant submitted prior art, see IDS filed 06/23/2020) and Joshi et al. (U.S. 2016/0072891 A1), and further in view of Stamatakis et al. (U.S. 10,993,097 B1).
Regarding claim 1, Blount discloses a method and a device comprising:
obtaining metadata (input parameter) information relating to the plurality of sensor data (see Blount; paragraphs 0072, 0073 and 0079; Blount discloses sensor data from a plurality of physical sensors.  When the sensor data is communicated, particular parameters are used, i.e. “obtained”, such as latitude, longitude, date, periods of time. The examiner notes that this interpretation of “metadata” is supported by the applicant’s specification where it states metadata condition, e.g. all photos captured within a particular distance proximity; see applicant’s specification; paragraph 0059); 
constructing a request for a view of a subset (within a range) of the plurality of sensor data, wherein the request comprises metadata (input parameter) conditions for the plurality of sensor data (see Blount; paragraphs 0073, 0077, 0081 and 0082; Blount discloses an application requests sensor data.  In particular, the request is for sensor data according to a user-defined range of parameters, i.e. the sensor data is not all the sensor data but a specific range.  For example, the request includes input parameters like the type of sensor data such as temperature, the longitude/latitude, the start/end date, and time period such as weekly.  Also, the API may further allow the user to specify additional conditions of the request including requesting that the sensor data be interpolated with a user-specified granularity and indicate how the interpolated sensor data may be organized in the returned results.  The examiner notes that this interpretation of “metadata condition” is supported by the applicant’s specification where it states metadata condition, e.g. all photos captured within a particular distance proximity; see applicant’s specification; paragraph 0059);
transmitting the request to the computing device (storage system) (see Blount; paragraph 0082; Blount discloses that the request is received at the sensor data storage system); and 
While Blount discloses requesting and retrieving sensor data, as discussed above, Blount does not explicitly discloses receiving, by a device of a data network, messages associated with a plurality of sensor data generated by sensors of the data network and stored by a computing device, wherein the messages comprise handles identifying corresponding sensor data.
In analogous art, Tessiore discloses receiving, by a device of a data network, messages associated with a plurality of sensor data generated by sensors of the data network and stored by a computing device within an offloaded storage environment, wherein the messages comprise handles (augmented sensor data) identifying corresponding sensor data (see Tessiore; column 5 lines 34-62 and column 9 lines 51-61; Tessiore discloses a cloud service implemented as a computing device that consumes, i.e. “stored by a computing device”, sensor data and is accessible over the network, i.e. “within an offloaded storage environment”.  And a gateway device receiving the sensor data, in which the sensor data is from different types of sensors.  The sensor data is processed by augmenting the sensor data, such as adding time stamp information.  Therefore, the added, i.e. augmented, data references the sensor data.  The examiner notes that according to the applicant’s specification the information that may be encoded into the handle is timestamp information; see applicant’s specification; paragraph 0050).
One of ordinary skill in the art would have been motivated to combine Blount and Tessiore because they both disclose features for receiving sensor data in a cloud environment, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Tessiore’s sensor data communication into the system of Blount in order to provide the benefit of efficiency by allowing sensor data to be augmented and thereby one way to identify the sensor data.
While Blount discloses “constructing a request” and Tessiore discloses “the messages comprise handles”, as discussed above, the combination of Blount and Tessiore does not explicitly disclose wherein sensor data within a message is extracted from the message, and wherein the sensor data is replaced with and bound to a handle encoded with a reference used to locate and access a storage location of the sensor data and encoded with attestation and traceability information related to processing performed upon the sensor data by an application at a point in time; wherein the request comprises the handle encoded with the reference used to access the sensor data. 
In analogous art, Joshi discloses wherein sensor data within a message is extracted from the message, and wherein the sensor data is replaced with and bound to a handle encoded with a reference used to locate and access a storage location of the sensor data and encoded with attestation and traceability information related to processing performed upon the sensor data by an application at a point in time (see Joshi; paragraphs 0107, 0121, 0122 and 0130; Joshi discloses extracting a packet/frame from a wireless signal, i.e. “message”.  The packet/frame may include sensor data that is received from another device via a networking subsystem.  A monitoring application may analyze the sensor data, i.e. “processing performed upon the sensor data by an application at a point in time”, such as, applying transformation to the sensor data so that the sensor data is an entry, i.e. “handle”, in a data structure that includes timestamps, i.e. “attestation and traceability information”, and a pointer to locations, i.e. “reference used to locate and access a storage location of the sensor data”, where the sensor data is stored. The examiner notes that according to the applicant’s specification the “attestation and traceability information” includes timestamp information, see applicant’s specification as filed; paragraph 0049); and
wherein the request comprises the handle encoded with the reference used to access the sensor data (see Joshi; paragraphs 0087 and 0130; Joshi discloses data requests for the sensor data and/or analyzed sensor data using the entry, i.e. “handle”, that includes a pointer, i.e. “reference”, to locations where the sensor data is stored).
One of ordinary skill in the art would have been motivated to combine Blount, Tessiore and Joshi because they all disclose features for receiving sensor data, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Joshi’s sensor data communication into the combined system of Blount and Tessiore in order to provide the benefit of efficiency and improving bandwidth by reducing the amount of data being sent by utilizing a pointer to the sensor data.
While Blount discloses “transmitting the request to the computing device”, as discussed above, as well as, an array of sensor data being organized according to a user specified preference (see Blount; paragraph 0081), the combination of Blount, Tessiore and Joshi does not explicitly disclose wherein the view is processed by analytics and functionality of the computing device using the metadata conditions to construct the view as a custom tailored view of the subset of the plurality of sensor data, wherein the view is constructed as a graphical user interface that provides access to the subset of the plurality of sensor data through at least one of a graph structure, a file system, or a hierarchical list; and receiving and displaying the view of the subset of the plurality of sensor data through the graphical user interface.
In analogous art, Stamatakis discloses wherein the view is processed by analytics and functionality of the computing device using the metadata conditions to construct the view as a custom tailored view of the subset of the plurality of sensor data, wherein the view is constructed as a graphical user interface that provides access to the subset of the plurality of sensor data through at least one of a graph structure, a file system, or a hierarchical list (see Stamatakis; column 9 lines 9-14 and column 12 lines 31-45; Stamatakis discloses a customized distribution of sensor channels of data can be defined such that parties having different responsibilities at a monitored location can be given a partial view of the totality of the sensor channels of data generated by the various sensors, i.e. “subset of the plurality of sensor data”, installed at the monitored location. When a user interface element (e.g., pointer) hovers over a tile, further user interface control elements (e.g., arrows and graph buttons) can appear, which enable the user to access different views in the tile, which can display further sensor channel information such as average per time period, trend information, alert history, or other composite sensor channel information. The further sensor channel information can be produced using customized transformation functions, i.e. “custom tailored view”, that are applied to a sensor channel of data. In one example, the user can also access a graph, i.e. therefore a “graphical user interface” is used, of the data that has been recorded for the sensor channel of data. The user can select any time period since the sensor channel of data has been recorded along with a time scale, i.e. “metadata conditions”, for the selected time period) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “graph structure” alternative); and 
receiving and displaying the view of the subset of the plurality of sensor data through the graphical user interface (see Stamatakis; column 12 lines 31-45; Stamatakis discloses the user can access a graph of the data that has been recorded for the sensor channel of data. The user can select any time period since the sensor channel of data has been recorded along with a time scale for the selected time period. The user can view the current conditions reflected by the sensor channel of data).
One of ordinary skill in the art would have been motivated to combine Blount, Tessiore, Joshi and Stamatakis because they all disclose features for receiving sensor data, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Stamatakis’s custom tailored view of sensor data into the combined system of Blount, Tessiore and Joshi in order to provide the benefit of efficiency by allowing users that may have different responsibilities to view only the sensor data that is of interest (see Stamatakis; column 9 lines 5-9).
Regarding claim 2, Blount, Tessiore, Joshi and Stamatakis disclose all the limitations of claim 1, as discussed above, and further the combination of Blount, Tessiore, Joshi and Stamatakis discloses wherein the constructing comprises: constructing the request to specify a metadata condition for sensor data collected from a first sensor (see Blount; paragraph 0077; Blount discloses the request may include a request for a specific physical sensor).
Regarding claim 3, Blount, Tessiore, Joshi and Stamatakis disclose all the limitations of claim 1, as discussed above, and further the combination of Blount, Tessiore, Joshi and Stamatakis discloses wherein the constructing comprises: constructing the request to specify a metadata condition for sensor data collected from a defined set of sensors (see Blount; paragraphs 0077 and 0078; Blount discloses that the request may be for a type.  The sensor data is obtained from a number of different physical sensors, i.e. “defined set of sensors”, of the same type).
Regarding claim 4, Blount, Tessiore, Joshi and Stamatakis disclose all the limitations of claim 1, as discussed above, and further the combination of Blount, Tessiore, Joshi and Stamatakis discloses wherein the constructing comprises: constructing the request to specify a metadata condition for sensor data having a first data type (see Blount; paragraphs 0077 and 0078; Blount discloses that the request may be for a type. The sensor data is obtained from a number of different physical sensors of the same type).
Regarding claim 5, Blount, Tessiore, Joshi and Stamatakis disclose all the limitations of claim 1, as discussed above, and further the combination of Blount, Tessiore, Joshi and Stamatakis discloses wherein the constructing comprises: constructing the request to specify a metadata condition for sensor data having a creation date within a specified timespan (see Blount; paragraph 0073; Blount discloses that the request can include a start/end date, as well as, averaging period such as daily or weekly, i.e. “specified timespan”).
Regarding claim 6, Blount, Tessiore, Joshi and Stamatakis disclose all the limitations of claim 1, as discussed above, and further the combination of Blount, Tessiore, Joshi and Stamatakis discloses wherein the constructing comprises: constructing the request to specify a metadata condition for sensor data residing in a particular data repository (see Blount; paragraph 0082; Blount discloses a search tool to search the stored sensor data logs, i.e. “particular data repository”, for the particular type of sensor data).
Regarding claim 7, Blount, Tessiore, Joshi and Stamatakis disclose all the limitations of claim 1, as discussed above, and further the combination of Blount, Tessiore, Joshi and Stamatakis discloses extracting security information encoded into the handle, wherein the security information is encoded into the handle based upon a property of a sensor that generated the subset of the plurality of sensor data (see Joshi; paragraphs 0131-0133; Joshi discloses using the secure hash function to provide different subsets of the analyzed sensor data); and 
utilizing the security information to validate the subset of the plurality of sensor data of the view being displayed through the graphical user interface (see Joshi; paragraphs 0131-0133; Joshi discloses using the secure hash function to provide different subsets of the analyzed sensor data on a user interface, i.e. “graphical user interface”).
One of ordinary skill in the art would have been motivated to combine Blount, Tessiore, Joshi and Stamatakis because they all disclose features for receiving sensor data, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Joshi’s sensor data communication into the combined system of Blount, Tessiore and Stamatakis in order to provide the benefit of efficiency and improving bandwidth by reducing the amount of data being sent by utilizing a pointer to the sensor data, as well as, protecting the sensor data.
Regarding claim 10, Blount, Tessiore, Joshi and Stamatakis disclose all the limitations of claim 1, as discussed above, and further the combination of Blount, Tessiore and  Joshi discloses receiving access to the plurality of sensor data through a hierarchical (order) structure hosted by the computing device (see Blount; paragraph 0081; Blount discloses the API may return an array of temperature data values ordered, i.e. “hierarchical”, first by increasing latitude and then by increasing longitude, or organized according to a user specified preference in the input parameters).
Regarding claim 11, Blount, Tessiore, Joshi and Stamatakis disclose all the limitations of claim 1, as discussed above, and further the combination of Blount, Tessiore, Joshi and Stamatakis discloses wherein a first handle is bound to first sensor data within the subset of the plurality of sensor data, and the method comprising: using data within the first handle to validate the first sensor data (see Tessiore; column 5 lines 34-62; Tessiore discloses the sensor data is processed by augmenting the sensor data, therefore, the added, i.e. augmenting, data identifies the sensor data.  The augmented data is used to further process the sensor data and as such, validates the sensor data based on the corresponding protocols.  In other words, the sensor data would need to be checked in order to use the correct protocol for communicating the sensor data).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 12, Blount, Tessiore, Joshi and Stamatakis disclose all the limitations of claim 1, as discussed above, and further the combination of Blount, Tessiore, Joshi and Stamatakis discloses evaluating timestamps of first sensor data within the subset of the plurality of sensor data to identify events associated with the first sensor data (see Blount; paragraph 0073; Blount discloses the use of averaging periods for the parameters when requesting the sensor data.  Periods such as minutes, hourly.  And as such, the sensor data returned corresponds to particular time stamps, e.g. minutes and hourly; Further, Tessiore also discloses the use of timestamps; see Tessiore; column 6 lines 47-50).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 13, Blount, Tessiore, Joshi and Stamatakis disclose all the limitations of claim 1, as discussed above, and further the combination of Blount, Tessiore, Joshi and Stamatakis discloses wherein first sensor data of the plurality of sensor data is named (label) based upon a first sensor that generated the first sensor data (see Blount; paragraph 0073 and 0079; Blount discloses the parameters being used as labels corresponding the particular sensor data for the sensor type).
Regarding claim 14, Blount discloses a non-transitory machine readable medium (see Blount; paragraph 0005; Blount discloses a computer readable medium) comprising instructions for performing a method, which when executed by a machine, causes the machine to: 
obtain metadata (input parameter) information relating to the plurality of sensor data (see Blount; paragraphs 0072, 0073 and 0079; Blount discloses sensor data from a plurality of physical sensors.  When the sensor data is communicated, particular parameters are used, i.e. “obtained”, such as latitude, longitude, date, periods of time. The examiner notes that this interpretation of “metadata” is supported by the applicant’s specification where it states metadata condition, e.g. all photos captured within a particular distance proximity; see applicant’s specification; paragraph 0059);
construct a request for a view of a subset (within a range) of the plurality of sensor data, wherein the request comprises metadata (input parameter) conditions for the plurality of sensor data (see Blount; paragraphs 0073, 0077, 0081 and 0082; Blount discloses an application requests sensor data.  In particular, the request is for sensor data according to a user-defined range of parameters, i.e. the sensor data is not all the sensor data but a specific range.  For example, the request includes input parameters like the type of sensor data such as temperature, the longitude/latitude, the start/end date, and time period such as weekly.  Also, the API may further allow the user to specify additional conditions of the request including requesting that the sensor data be interpolated with a user-specified granularity and indicate how the interpolated sensor data may be organized in the returned results.  The examiner notes that this interpretation of “metadata condition” is supported by the applicant’s specification where it states metadata condition, e.g. all photos captured within a particular distance proximity; see applicant’s specification; paragraph 0059);
transmit the request to the computing device (storage system) (see Blount; paragraph 0082; Blount discloses that the request is received at the sensor data storage system); and 
receiving the view of the subset of the plurality of sensor data (see Blount; paragraph 0081; Blount discloses that an array of the sensor data, e.g. temperature data values, is returned ordered first by increasing latitude and then by increasing longitude, or organized according to a user specified preference).
While Blount discloses requesting and retrieving sensor data, as discussed above, Blount does not explicitly discloses receive, by a device of a data network, messages associated with a plurality of sensor data generated by sensors of the data network and stored by a computing device, wherein the messages comprise handles identifying corresponding sensor data.
In analogous art, Tessiore discloses receive, by a device of a data network, messages associated with a plurality of sensor data generated by sensors of the data network and stored by a computing device, wherein the messages comprise handles (augmented sensor data) identifying corresponding sensor data (see Tessiore; column 5 lines 34-62 and column 9 lines 51-61; Tessiore discloses a cloud service implemented as a computing device that consumes, i.e. “stored by a computing device”, sensor data.  And a gateway device receiving the sensor data, in which the sensor data is from different types of sensors.  The sensor data is processed by augmenting the sensor data, such as adding time stamp information.  Therefore, the added, i.e. augmented, data references the sensor data.  The examiner notes that according to the applicant’s specification the information that may be encoded into the handle is timestamp information; see applicant’s specification; paragraph 0050).
One of ordinary skill in the art would have been motivated to combine Blount and Tessiore because they both disclose features for receiving sensor data in a cloud environment, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Tessiore’s sensor data communication into the system of Blount in order to provide the benefit of efficiency by allowing sensor data to be augmented and thereby one way to identify the sensor data.
While Blount discloses “constructing a request” and Tessiore discloses “the messages comprise handles”, as discussed above, the combination of Blount and Tessiore does not explicitly disclose wherein sensor data within a message is extracted from the message, and wherein the sensor data is replaced with and bound to a handle encoded with a reference used to locate and access a storage location of the sensor data and encoded with validation and verification information related to verifying the validity of the sensor data; wherein the request comprises the handle encoded with the reference used to access the sensor data; extract the validation and verification information from the handle; and utilize the validation and verification information to validate the subset of the plurality of sensor data of the view being displayed through the graphical user interface.
In analogous art, Joshi discloses wherein sensor data within a message is extracted from the message, and wherein the sensor data is replaced with and bound to a handle encoded with a reference used to locate and access a storage location of the sensor data and encoded with validation and verification information related to verifying the validity of the sensor data (see Joshi; paragraphs 0107, 0121, 0122, 0130 and 0131; discloses extracting a packet/frame from a wireless signal, i.e. “message”.  The packet/frame may include sensor data that is received from another device via a networking subsystem.  A monitoring application may analyze the sensor data, such as, applying transformation to the sensor data so that the sensor data is an entry, i.e. “handle”, in a data structure that includes a pointer to locations, i.e. “reference used to locate and access a storage location of the sensor data”, where the sensor data is stored. Further, the sensor data is encrypted and protected using a secure hash function, i.e. “encoded with validation and verification information related to verifying the validity of the sensor data”.  The examiner notes that according to the applicant’s specification the “validation and verification information” includes a hash, see applicant’s specification as filed; paragraph 0049); and
wherein the request comprises the handle encoded with the reference used to access the sensor data (see Joshi; paragraphs 0087 and 0130; Joshi discloses data requests for the sensor data and/or analyzed sensor data using the entry, i.e. “handle”, that includes a pointer, i.e. “reference”, to locations where the sensor data is stored);
extract the validation and verification information from the handle (see Joshi; paragraphs 0107, 0130 and 0131; Joshi discloses extracting packets/frames and providing the sensor data from the entry including a pointer to the sensor data and processing the secure hash function, i.e. “validation and verification information”, of the analyzed sensor data); 
utilize the validation and verification information to validate the subset of the plurality of sensor data of the view being displayed through the graphical user interface (see Joshi; paragraphs 0131-0133; Joshi discloses using the secure hash function to provide different subsets of the analyzed sensor data on a user interface, i.e. “graphical user interface”).
One of ordinary skill in the art would have been motivated to combine Blount, Tessiore and Joshi because they all disclose features for receiving sensor data, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Joshi’s sensor data communication into the combined system of Blount and Tessiore in order to provide the benefit of efficiency and improving bandwidth by reducing the amount of data being sent by utilizing a pointer to the sensor data, as well as, protecting the sensor data.
While Blount discloses “transmit the request to the computing device”, as discussed above, as well as, an array of sensor data being organized according to a user specified preference (see Blount; paragraph 0081), the combination of Blount, Tessiore and Joshi does not explicitly disclose receive and display the view of the subset of the plurality of sensor data through a graphical user interface.
In analogous art, Stamatakis discloses receive and display the view of the subset of the plurality of sensor data through a graphical user interface (see Stamatakis; column 12 lines 31-45; Stamatakis discloses the user can access a graph of the data that has been recorded for the sensor channel of data. The user can select any time period since the sensor channel of data has been recorded along with a time scale for the selected time period. The user can view the current conditions reflected by the sensor channel of data). 
One of ordinary skill in the art would have been motivated to combine Blount, Tessiore, Joshi and Stamatakis because they all disclose features for receiving sensor data, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Stamatakis’s custom tailored view of sensor data into the combined system of Blount, Tessiore and Joshi in order to provide the benefit of efficiency by allowing users that may have different responsibilities to view only the sensor data that is of interest (see Stamatakis; column 9 lines 5-9).
Regarding claim 16, Blount, Tessiore, Joshi and Stamatakis disclose all the limitations of claim 14, as discussed above, and further the combination of Blount, Tessiore, Joshi and Stamatakis discloses extract attestation and traceability information encoded within the handle, wherein the attestation and traceability information comprises:
timestamp information of the sensor data (see Joshi; paragraph 0130; Joshi discloses timestamps for the sensor data); 
event information of the sensors collecting the sensor data (see Joshi; paragraph 0122; Joshi discloses identifying one or more of sensor devices that are not working, i.e. “event information of the sensors”, or which are outputting erroneous sensor data);
analytics and processing performed upon the sensor data by a particular application at a particular point in time (see Joshi; paragraph 0122; Joshi discloses a monitoring application analyzing the sensor data such as calculating statistics and aggregating the sensor data); 
locations and times at which the sensor data was stored, transmitted and processed (see Joshi; paragraph 0130; Joshi discloses timestamps and pointers to locations were the sensor data are stored).
One of ordinary skill in the art would have been motivated to combine Blount, Tessiore, Joshi and Stamatakis because they all disclose features for receiving sensor data, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Joshi’s location and timestamp information into the combined system of Blount, Tessiore and Stamatakis in order to provide the benefit of efficiency by allowing calibration settings, such as environment-specific threshold values, to be determined for the environment (see Joshi; paragraph 0122).
Regarding claim 17, Blount, Tessiore, Joshi and Stamatakis disclose all the limitations of claim 14, as discussed above, and further the combination Blount, Tessiore, Joshi and Stamatakis discloses define a replication policy to implement for replication (redundant) select sensor data between storage devices (see Blount; paragraph 0085; Blount discloses the storage system has overlapping sensor data, so as to have redundant sensor data).
Regarding claim 18, Blount, Tessiore, Joshi and Stamatakis disclose all the limitations of claim 14, as discussed above, and further the combination Blount, Tessiore, Joshi and Stamatakis discloses define a migration policy to implement for migrating select sensor data from first storage to second storage (see Blount; paragraph 0085; Blount discloses moving/removing redundant sensor data for storages in close proximity).
Regarding claim 19, the limitations are substantially similar to the limitations of claim 1.  As such, the same rationale used to reject claim 1 above applies equally as well to claim 19.
Regarding claim 20, the limitations are substantially similar to the limitations of claim 16.  As such, the same rationale used to reject claim 16 above applies equally as well to claim 20.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Blount et al. (U.S. 2014/0025338 A1) in view of Tessiore et al. (U.S. 10,178,206 B2), Joshi et al. (U.S. 2016/0072891 A1) and Stamatakis et al. (U.S. 10,993,097 B1), as applied to claim 1 above, and further in view of Mekuria et al (U.S. 10,511,696 B2).
Regarding claim 8, Blount, Tessiore, Joshi and Stamatakis disclose all the limitations of claim 1, as discussed above.  While Blount, Tessiore, Joshi and Stamatakis disclose a cloud network (see Blount; paragraph 0020; and Tessiore; Abstract), the combination of Blount, Tessiore , Joshi and Stamatakis does not explicitly disclose wherein a sensor is comprised within an edge network of the data network and the device is comprised within a cloud network of the data network.
In analogous art, Mekuria discloses wherein a sensor is comprised within an edge network of the data network and the device is comprised within a cloud network of the data network (see Mekuria; column 5 lines 7-15 and column 6 lines 19-26; Mekuria discloses a sensor connected to edge node in a network and a device within a cloud).
One of ordinary skill in the art would have been motivated to combine Blount, Tessiore, Joshi, Stamatakis and Mekuria because they all disclose features for receiving sensor data in a network, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Mekuria’s sensor data communication into the combined system of Blount, Tessiore, Joshi and Stamatakis in order to provide the benefit of improving the reliability of a sensor network by incorporating a core/edge network connected to a cloud network.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blount et al. (U.S. 2014/0025338 A1) in view of Tessiore et al. (U.S. 10,178,206 B2), Joshi et al. (U.S. 2016/0072891 A1) and Stamatakis et al. (U.S. 10,993,097 B1), as applied to claim 1 above, and further in view of Maybee et al. (U.S. 2018/0196816 A1).
Regarding claim 9, Blount, Tessiore, Joshi and Stamatakis disclose all the limitations of claim 1, as discussed above.  While Blount, Tessiore and Joshi discloses receiving sensor data, as discussed above, the combination of Blount, Tessiore, Joshi and Stamatakis does not explicitly disclose receiving access to the plurality of sensor data through a file system hosted by the computing device.
In analogous art, Maybee discloses receiving access to the plurality of sensor data through a file system hosted by the computing device (see Maybee; paragraph 0156; Maybee discloses accessing cloud storage using a file system).
One of ordinary skill in the art would have been motivated to combine Blount, Tessiore, Joshi, Stamatakis and Maybee because they all disclose features for receiving data via a network, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Maybee’s file system access into the combined system of Blount, Tessiore, Joshi and Stamatakis in order to provide the benefit of low latency (see Maybee; paragraph 0156). 

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blount et al. (U.S. 2014/0025338 A1) in view of Tessiore et al. (U.S. 10,178,206 B2), Joshi et al. (U.S. 2016/0072891 A1) and Stamatakis et al. (U.S. 10,993,097 B1), as applied to claim 14 above, and further in view of Mizra et al. (U.S. 9,763,029 B1).
Regarding claim 15, Blount, Tessiore, Joshi and Stamatakis disclose all the limitations of claim 14, as discussed above.  While the combination of Blount, Tessiore, Joshi and Stamatakis discloses the subset of plurality of sensor data, as discussed above, the combination of Blount, Tessiore, Joshi and Stamatakis does not explicitly disclose wherein the validation and verification information comprises checksum information of the sensor data, and wherein the instructions cause the machine to: evaluate the checksum information of the sensor data to validate the sensor data.
In analogous art, Mizra discloses wherein the validation and verification information comprises checksum information of the sensor data, and wherein the instructions cause the machine to: evaluate the checksum information of the sensor data to validate the sensor data (see Mizra; column 16 lines 49-56; Mizra discloses a sensor data server uses appropriate error detection algorithm, in which, the error detection code includes checksums).
One of ordinary skill in the art would have been motivated to combine Blount, Tessiore, Joshi, Stamatakis and Mizra because they all disclose features for receiving data via a network, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Mizra’s error detection into the combined system of Blount, Tessiore, Joshi and Stamatakis in order to provide the benefit of improved accuracy of the data.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Das et al. (U.S. 2018/0144034 A1) discloses replacing sensor data with generated sensor data to answer a request.
Jolfaei et al. (U.S. 2017/0279874 A1) discloses a message broker can extract sensor data from an encapsulated message and invoke a message handler.
Tran et al. (U.S. 2009/0287456 A1) discloses extracting sensor data from messages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        10/19/22

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442